
	
		I
		112th CONGRESS
		2d Session
		H. R. 5653
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2012
			Ms. Baldwin
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to provide dental care to veterans awarded the
		  Purple Heart, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Make Our Veterans Smile Act of
			 2012.
		2.Provision of
			 dental care by Secretary of Veterans Affairs to veterans awarded the Purple
			 Heart
			(a)Provision of
			 careSection 1712(a)(1) of
			 title 38, United States Code, is amended—
				(1)in subparagraph
			 (G); by striking or;
				(2)by redesignating
			 subparagraph (H) as subparagraph (I); and
				(3)by inserting after
			 subparagraph (G) the following new subparagraph (H):
					
						(H)from which a veteran who was awarded the
				Purple Heart is suffering;
				or
						.
				(b)Authority To
			 provide care by entering into contractsSection 1703(a)(7) of
			 such title is amended by striking section 1712(a)(1)(F) and
			 inserting section 1712(a)(1).
			(c)Effective
			 dateThe amendments made by
			 subsections (a) and (b) shall apply with respect to outpatient dental services
			 and treatment, and related dental appliances, furnished on or after January 1,
			 2013.
			
